Name: 85/481/EEC: Commission Decision of 18 October 1985 on the multiannual guidance programme in respect of aquaculture submitted by Belgium pursuant to Council Regulation (EEC) No 2908/83 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  production
 Date Published: 1985-10-29

 Avis juridique important|31985D048185/481/EEC: Commission Decision of 18 October 1985 on the multiannual guidance programme in respect of aquaculture submitted by Belgium pursuant to Council Regulation (EEC) No 2908/83 (Only the French and Dutch texts are authentic) Official Journal L 287 , 29/10/1985 P. 0029 - 0030*****COMMISSION DECISION of 18 October 1985 on the multiannual guidance programme in respect of aquaculture submitted by Belgium pursuant to Council Regulation (EEC) No 2908/83 (Only the Dutch and French texts are authentic) (85/481/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2908/83 of 4 October 1983 on a common measure for restructuring, modernizing and developing the fishing industry and for developing aquaculture (1), and in particular Article 5 thereof, Whereas the Belgian Government forwarded, on 27 March 1985, a multiannual guidance programme in respect of aquaculture, hereinafter referred to as 'the programme'; Whereas the period for the implementation of the programme covers at least the proposed duration of the common measure, in accordance with Article 3 (1) of Regulation (EEC) No 2908/83; Whereas the programme contains the information referred to in Article 4 of that Regulation; Whereas aquaculture is very poorly developed in Belgium; whereas it consists almost entirely of the farming of trout and carp; Whereas the programme is concerned primarily with rationalizing carp production, developing trout production and increasing the production of other species in fresh water; whereas the Commission cannot approve the section of the programme relating to trout and carp in view of the difficult situation on the market for these products at Community level; Whereas the programme may, having regard to production potential, the demand for the products concerned and the guidelines of the common fisheries policy, constitute a suitable framework for projects which may qualify for financial support from the Community, except for the part relating to trout and carp reared in fresh water; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The multiannual guidance programme in respect of aquaculture forwarded by the Belgian Government on 27 March 1985, the main features of which are set out in Annex I hereto, is hereby approved subject to the provisions set out in Annex II hereto. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 18 October 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 290, 22. 10. 1983, p. 1. ANNEX I Main features of the multiannual guidance programme in respect of aquaculture drawn up by Belgium within the framework of Council Regulation (EEC) No 2908/83 1. OBJECTIVE To adjust production potential to the likely growth in consumption and thereby prevent the structure of production in Belgium from falling further behind that of its partners. 2. DURATION OF THE PROGRAMME The programme covers a period of three years from the beginning of 1983 to the end of 1985. 3. AREAS CONCERNED The whole of Belgium. 4. DEVELOPMENT POLICY Future activity will be concentrated on species with well-established rearing technology. Among these species the most important are: (a) trout; (b) carp; (c) tench and roach; (d) pike, perch and pike-perch; (e) eel. 5. PRODUCTION TARGETS The target to be achieved by the end of the programme in 1985 is a stable level of carp production and a significant increase in other products, in particular, trout. 6. INVESTMENT Investments of about Bfrs 60 million or 1,35 million ECU are envisaged during the period covered by this programme. ANNEX II Final conclusions 1. The Commission notes that the programme submitted by the Belgian Government as a framework for future Community and national financing schemes, constitutes an initial measure to guide investments in aquaculture. However, taking account of the existing situation at Community level in the market for trout and carp reared in fresh water, and pending results of an in-depth analysis of the feasible development of the market, the Commission cannot approve that part of the programme. 2. The Commission points out that the investment requirement contained in the programme does not imply any commitment as regards financial support from the Community. 3. The Commission considers that the programme targets and their attainment should form the subject of a more detailed analysis within the framework of the annual review referred to in Article 6 of Regulation (EEC) No 2908/83 in the light of developments in the structural and economic situation of fish farms in Belgium.